Citation Nr: 0316322	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  88-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left eye disability.  

(The issues regarding entitlement to an increased rating for 
peptic ulcer disease with diverticulitis and whether the 
August 1999 reduction of the evaluation for the veteran's 
left eye disability was proper, will be the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran retired from military service in July 1975, after 
serving in excess of twenty years.  

This decision arises out of an August 1988 Remand issued by 
the Board of Veterans' Appeals (Board) to the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) concerning the evaluation of the veteran's 
service-connected left eye disability.  The matter was 
recently (in 2003) returned to the Board by the RO.  


FINDINGS OF FACT

1.  By a rating action dated in June 1987, the RO confirmed a 
30 percent evaluation for the veteran's left eye disability.  

2.  Upon submission of a substantive appeal in August 1987, 
the veteran perfected an appeal for an increased rating for 
his left eye disability.  

3.  In April 1988, the Board remanded the veteran's claim for 
an increased rating for his left eye disability to the RO for 
a current examination of the eye.  

4.  Following a June 1988 eye examination, the RO increased 
the evaluation of the veteran's left eye disability to 60 
percent in a September 1988 rating action.  




5.  In an October 1988 letter, the RO advised the veteran of 
the increased rating awarded for his left eye disability, 
informed him that this action granted the benefits sought on 
appeal and that his appeal was considered withdrawn.  

6.  In March 1989 and May 1989 correspondence, the veteran 
effectively confirmed the RO's conclusion that its September 
1988 rating action satisfied his appeal.  

7.  There remains no allegation of error of fact or law with 
respect to the appeal the veteran brought in 1987.  


CONCLUSION OF LAW

The criteria for dismissal of the 1987 appeal of the claim of 
entitlement to an increased rating for a left eye disability 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case shows that by a rating action dated 
in June 1987, the RO confirmed a 30 percent evaluation for 
the veteran's service-connected left eye disability.  Upon 
submission of a substantive appeal in August 1987, the 
veteran perfected an appeal of that decision.  The issue was 
subsequently forwarded to the Board, and in April 1988, the 
Board remanded the claim to the RO for a current examination 
of the eye.  Following a June 1988 eye examination, the RO 
increased the evaluation of the left eye disability to 60 
percent in a September 1988 rating action.  In a letter dated 
in October 1988, the RO notified the veteran of the 
assignment of the increased evaluation.  The letter advised 
him that this action was 


considered a grant of the benefits sought on appeal and that 
consequently his appeal was withdrawn.  

Five months later, in March 1989, the RO received a VA Form 
21-651 (Election of Compensation in Lieu of Retired Pay...) in 
which the veteran advised that he wished to receive VA 
compensation in lieu of his military retirement pay.  [Other 
records in the claims file show that the RO sent this form to 
the veteran in February 1989.]  On the same day the RO 
received the VA Form 21-651, the RO also received a 
handwritten statement from the veteran, dated the same day 
the veteran signed the VA Form 21-651 (March 10, 1989), which 
read as follows:

I wish to appeal your decision on your rating my 
disability.  I also wish a personal hearing to the 
Board of Veterans Appeals.  Thank you.

In response to this statement, the RO issued a "statement of 
the case" in April 1989 which addressed the evaluation of 
the veteran's left eye disability.  Eighteen days later, in 
May 1989, the RO received another handwritten statement from 
the veteran, dated May 3, 1989, which read as follows:

In my haste in returning the V.A. form sent me, I 
failed to mention my reason for the last rebuttle.  

It is for the following reasons:
1.  Diverticulitis
     Peptic Ulcers
     Hemorrhoids
These conditions have never been checked until 
1987, yet I still have them and they are getting 
worst.  





2.	I've been told all along that I may be entitled 
to additional benefits for my family, (if 30% or 
more) which I have never received.  

3.	You keep telling me that I elected too keep my 
A.F. pay. I went with the V.A. once and had to 
pay for my own dependents.  

P.S.  My A.F. pay is tax-exempt See attachment.

Attached to the letter was an Air Force Retiree Account 
Statement reflecting that the veteran's account was 
considered tax exempt.  

The RO considered the veteran's May 1989 written statement as 
a withdrawal of the issue regarding the evaluation of his 
left eye disability, and no further action in regard to any 
appeal was taken at the time.  Indeed, the record goes on to 
show that in a September 1989 rating action, the disability 
evaluation of the eye was actually increased to 90 percent, 
and that no further comments from the veteran regarding the 
evaluation of his eye was received until approximately 9 
years later.  

In November 1998, the veteran next filed a claim for an 
increased rating for his eye disability.  As events unfolded, 
the RO actually reduced the evaluation from 90 percent to 60 
percent, effective from November 1, 1999.  It is only now, in 
the context of an appeal of this reduction, that the veteran 
and his representative have for the first time argued that 
the appeal of the 1987 eye evaluation remains pending before 
the Board.  It was in response to these arguments that the RO 
forwarded the veteran's claims file to the Board for its 
considerations of these contentions.  

From the foregoing sequence of events, it is quite obvious 
that the veteran was fully satisfied with the increased 60 
percent evaluation assigned for his eye disability following 
the Board's 1988 Remand.  That evaluation was clearly 
favorable to the veteran, and to consider such a favorable 
action as satisfying a pending appeal was 



consistent with common practice at the time.  In this regard, 
the decision in AB v. Brown, 6 Vet. App. 35 (1993), (holding 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not abrogate a pending appeal) was not issued 
until several years after the June 1988 rating decision that 
granted the 60 percent rating.)  

Moreover, since only the year before, the veteran had 
perfected an appeal with respect to the 30 percent evaluation 
previously assigned, he was obviously familiar with the means 
by which he could have perfected yet another appeal regarding 
the 60 percent evaluation.  He chose not to do that, however.  
In fact, after the RO issued a statement of the case in April 
1989 reflecting its belief the veteran sought to appeal the 
60 percent rating assigned, the veteran specifically 
corrected that error by advising he was concerned with the 
evaluation of his ulcer and hemorrhoids, and certain issues 
as to pay.  This effectively confirmed the RO's conclusion 
that its September 1988 rating action satisfied the veteran's 
appeal.  That another 9 years passed before the veteran again 
mentioned the evaluation assigned for his eye further 
supports the conclusion that the rating assigned in 1988 was 
fully satisfactory to him.  

Under applicable criteria, a substantive appeal may be 
withdrawn at any time prior to the promulgation of a decision 
by the Board, and the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.204(b).  

Under the circumstances described above, the Board finds that 
the increased evaluation assigned for the veteran's eye 
disability by the 1988 rating action fully satisfies the 
appeal perfected in 1987, and that there remains no 
allegation of error of fact or law with respect to that 
matter.  Consequently, this appeal is dismissed.  


ORDER

The veteran's appeal for entitlement to an increased rating 
for a left eye disability is dismissed.  


______________________________                
_____________________________
                Steven L. Cohn                                                
Richard L. Shaw             
             Veterans Law Judge,                                  
Acting Veterans Law Judge,               
        Board of Veterans' Appeals                            
Board of Veterans' Appeals


		
	Robert Sullivan 
	Veterans Law Judge, 
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

